      Case 4:20-cv-00978 Document 25 Filed on 06/25/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                     IN THE UNITED STATES DISTRICT COURT                            June 25, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                               HOUSTON DIVISION

ROSS DRESS FOR LESS, INC.,                   §
                                             §
                     Plaintiff,              §
                                             §
VS.                                          §   CIVIL ACTION NO. H-20-978
                                             §
ML DEVELOPMENT LP,                           §
                                             §
                     Defendant.              §

                                         ORDER

       ML Development must provide responses to Ross’s written discovery requests by July 6,

2020, before taking depositions.   ML Development must move for summary judgment by

August 31, 2020; Ross must respond and cross-move by September 21, 2020; and ML

Development must respond by October 12, 2020. A motion hearing is set for October 19,

2020, at 9:00 a.m.

              SIGNED on June 25, 2020, at Houston, Texas.


                                          _______________________________________
                                                       Lee H. Rosenthal
                                                Chief United States District Judge
